          Case 5:21-cv-00275-J Document 34 Filed 08/13/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) CAMEO HOLLAND, an Individual )
and Next of Kin to Minor Child, S.R., )
Deceased,                             )
                                      )
                    Plaintiff,        )
                                      )
vs.                                   )         Case No. CIV-21-275-J
                                      )
(1) CITY OF OKLAHOMA CITY,            )
(2) WADE GOURLEY, individually,       )
(3) COREY ADAMS, individually,        )
(4) JARED BARTON, individually,       )
(5) BRAD PEMBERTON, individually, )
(6) BETHANY SEARS, individually, )
(7) JOHN SKUTA, individually,         )
                                      )
                    Defendants.       )

      MOTION AND BRIEF TO WITHDRAW AS COUNSEL OF RECORD

      Ambre C. Gooch of the law firm of Collins, Zorn & Wagner, P.C., counsel of record

for Defendants Jared Barton, individually, Brad Pemberton, individually, and Bethany

Sears, individually, in the above-referenced matter respectfully requests that the Court

grant her permission to withdraw as counsel of record for Defendants Jared Barton, Brad

Pemberton and Bethany Sears because she will soon be leaving private practice. Chris

Collins and Stacey Haws Felkner have each entered their appearances in this matter (Docs.

14, 16, 21, 23) and they will continue to represent Defendants Jared Barton, Brad

Pemberton and Bethany Sears in this matter.

      As such, the undersigned respectfully requests that this Court enter an Order

allowing her to withdraw as attorney of record for Defendants Jared Barton, individually,
           Case 5:21-cv-00275-J Document 34 Filed 08/13/21 Page 2 of 3




Brad Pemberton, individually, and Bethany Sears, individually. A proposed Order is being

submitted with this Motion.



                                                   Respectfully submitted,

                                                   s/ Ambre C. Gooch
                                                   Ambre C. Gooch, OBA No. 16586
                                                   COLLINS, ZORN & WAGNER, P.C.
                                                   429 N.E. 50th Street, 2nd Floor
                                                   Oklahoma City, OK 73105-1815
                                                   Telephone: (405) 524-2070
                                                   E-mail: acg@czwlaw.com

                                                   ATTORNEY FOR DEFENDANTS
                                                   JARED   BARTON,       individually,
                                                   BRAD PEMBERTON, individually, and
                                                   BETHANY SEARS, individually

                              CERTIFICATE OF SERVICE

       I hereby certify that on August13, 2021, I electronically transmitted this filing to the
Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic
Filing to the following ECF registrant:

       Rand C. Eddy, email at: rand@lawokc.com
       MULINIX EDDY EWERT & MCKENZIE, PLLC
       Oklahoma Tower
       210 Park Avenue, Suite 3030
       Oklahoma City, OK 73102
       Attorney for Plaintiff

       Richard N. Mann, email at: Richard.mann@okc.gov
       Katie Goff, email at: Katie.goff@okc.gov
       Assistant Municipal Counselor
       City of Oklahoma City
       200 N. Walker Avenue, Suite 400
       Oklahoma City OK 73102
       Attorneys for Defendants City of Oklahoma City
        and Wade Gourley


                                              2
   Case 5:21-cv-00275-J Document 34 Filed 08/13/21 Page 3 of 3




Scott B. Wood, email at: okcoplaw@aol.com
WOOD, PUHL & WOOD, P.L.L.C.
2409 E. Skelly Drive, Suite 200
Tulsa, OK 74105
Attorney for Defendant Jonathan Skuta

Gary J. James, email at: gary@garyjameslaw.com
GARY J. JAMES & ASSOCIATES, P.C.
P.O. Box 2443
Oklahoma City, OK 73101
Attorney for Defendant Corey Adams


                                            s/ Ambre C. Gooch
                                            Ambre C. Gooch




                                  3
